Citation Nr: 0936620	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for grand mal seizures, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for hearing loss, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for dizziness, to 
include as due to herbicide exposure.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1967 to July 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The American 
Legion had been listed as the Veteran's representative.  In 
correspondence dated in November 2008 that organization 
withdrew its power of attorney in these matters and indicated 
that the Veteran wished to pursue the appeals and would 
designate another Veterans' Service Organization as his 
representative.  The Veteran received a copy of that 
correspondence.  There has been no further communication from 
the Veteran regarding representation; therefore, he is 
considered to be appearing pro se before the Board in these 
matters.

The Veteran's correspondence of October 2006 appears to raise 
the issues of service connection for tinnitus, 
stomach/digestive problems, and foot problems.  Such have not 
been developed for appellate review and are referred to the 
RO for appropriate action.

These appeals are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In October 2006, the Veteran submitted information showing 
that he receives disability compensation from the Social 
Security Administration (SSA).  The record does not reflect 
that VA sought to secure copies of the Veteran's SSA records.  
In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
the possession of SSA are constructively in possession of VA 
(See 38 C.F.R. § 3.201), and that if VA does not seek to 
secure such records from SSA, it violates its duty to assist 
the Veteran under 38 U.S.C.A. § 5107(a).  The Court has 
adhered to this precedent and has consistently remanded to 
the Board cases in which SSA records have not been sought.  
Therefore, the Board has no alternative but to remand these 
matters for such records.

In addition, it appears from the record that these claims 
have been adjudicated largely on the theory of presumptive 
service connection due to herbicide exposure in the 
Demilitarized Zone in the Republic of Korea.  However, a 
review of the record indicates that the Veteran was treated 
for complaints of headaches and dizziness while in service in 
June 1969, and that consideration of direct service 
connection is necessary on remand.  VA is obligated to 
develop and consider all theories that are raised by the 
record or by the claimant.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Here, the Veteran suffered headaches and dizziness 
in service and he asserts that he currently suffers from 
headaches and dizziness.  As a layperson, the Veteran is 
competent to report symptoms he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the low 
threshold of McLendon is met, a VA examination is in order.

Finally, the Veteran has indicated that he was treated at the 
VA Medical Center in San Diego for all of his alleged 
conditions beginning in 1991.  However, upon review of the 
record, the claims file contains VA treatment records only 
for the period of April 2002 to August 2006.  As VA treatment 
records are constructively of record and may well contain 
probative evidence regarding the issues on appeal, complete 
VA treatment records must be sought on remand.

Accordingly, the case is REMANDED for the following:
1.  The RO should secure for the record 
copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on his claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  The RO should 
review the records received from SSA, and 
arrange for any further development 
suggested by the information therein 
(e.g., if they identify any further 
pertinent treatment-providers, secure the 
records of such treatment).  

2.  The RO should obtain for the record 
copies of the complete records of all VA 
treatment and evaluation the Veteran 
received for the claimed disabilities 
prior to April 2002 and since August 
2006.   He must assist in this matter by 
identifying when and where such treatment 
was received.  

3.  The RO should then arrange for the 
Veteran to be afforded a VA examination to 
determine the nature and etiology of his 
current headaches and dizziness, to 
include whether they are related to 
complaints in service (were incurred or 
aggravated therein).  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions rendered.  

4.  The RO should then re-adjudicate the 
claims (considering all theories of 
entitlement specifically asserted or 
raised by the record).  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
